Citation Nr: 0842278	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 until July 
1989, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that the veteran had also perfected an appeal 
with respect to a claim of entitlement to service connection 
for a right knee disorder.  However, this claim was later 
awarded in a May 2006 rating decision.  Accordingly, that 
issue is no longer in appellate status.



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability has been manifested by complaints of 
pain, weakness, and giving way; objectively, the evidence 
shows no more than slight recurrent subluxation or lateral 
instability, with flexion limited to no more than 56 degrees 
and with extension to 10 degrees, with no demonstrated 
additional functional limitation due to pain and weakness.  

2.  The competent evidence contains x-ray findings of left 
knee arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left knee injury with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code (DC) 5260 
(2008).

2. The criteria for a separate 10 percent evaluation for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code (DC) 
5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless the VA 
shows that the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, the VA must show (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), the VA must provide at least general notice of 
that requirement.  The VA must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and the VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that he had actual knowledge of the rating 
element of the claims.

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  In 
any event, any questions as to the disability rating and 
effective date to be assigned for the veteran's claim for an 
increased rating for his left knee disorder based upon 
limitation of motion are moot as the claim has been denied.  
While the instant decision grants a separate rating for the 
veteran's left knee disorder based upon recurrent 
subluxation/lateral instability, the percentage and effective 
date will be implemented in a rating decision that the 
veteran is free to appeal.  Accordingly, any deficiency with 
respect to notification of the Dingess requirements is 
harmless error.

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the December 2005 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, the May 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim, as reflected in his 
statements.  For example, in his notice of disagreement, he 
explained how his disability affected his daily life by 
noting that his knee problems limited his mobility, causing 
him to be unable to participate in activities with his 
children.  In addition, in his May 2005 claim for VA 
benefits, the veteran stated that the condition was 
interfering with his ability to work as a mechanic, thereby 
indicating that he had knowledge of the criteria.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, the VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill the VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); DelaCruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The veteran is claiming entitlement to an increased 
evaluation for residuals of a left knee injury with traumatic 
arthritis.  His request for an increase was received in May 
2005.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the left knee 
disorder has been rated at 10 percent disabling pursuant to 
DC 5260.

DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

DC 5261, pertaining to limitation of leg extension, is also 
of relevance here.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, a VA examination in July 2005 reported 
that the veteran had flexion to 92 degrees without pain.  
After repetitive motion, he had flexion to 56 degrees.  He 
had extension to 0 degrees, with discomfort beginning at 10 
degrees.  A subsequent VA examination in April 2006 showed 
knee flexion to 95 degrees and extension to 0 degrees, with 
no changes upon repetitive motion.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the evidence of record reveals numerous 
complaints of left knee pain.  For example, the July 2005 VA 
examination record noted complaints of left knee pain, 
stiffness, and instability.  The veteran said that he had 
worked as a diesel mechanic until three or four years prior 
when he stopped due to knee pain and decreased mobility.  He 
stated that he could not climb stairs due to knee pain and 
that he wore a left knee brace at times.  No other flare-ups 
were noted.  Objectively, palpation of the knee was 
essentially negative for any large effusion or dullness.    

VA examination in April 2006 also revealed complaints of 
pain, especially with walking, bending, and climbing stairs.  
The veteran indicated that he was currently working, having 
found a sedentary job working at a motel.  He stated that he 
did not have any problems with the activities of daily 
living.  Objectively, the veteran had mild effusion and mild 
subpatellar crepitus with motion.  In his report, the 
examiner stated that, during a flare-up, the veteran could 
have additional functional limitations, evidenced by further 
limitations in his range of motion and a greater amount of 
pain, but he could not estimate these functional limitations 
without resorting to speculation.  

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the veteran is competent 
to give evidence about the symptoms he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of left knee pain, the 
evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation for the left knee.  Indeed, while 
bilateral knee pain is recognized, the objective evidence 
simply fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next-
higher 20 percent rating under DCs 5260 or 5261.  Again, in 
two VA examinations, the veteran's flexion was no worse than 
56 degrees and his extension was no worse than 10 degrees 
with discomfort.  Moreover, the April 2006 VA examination 
report notes that the examiner could not determine if the 
veteran experienced any additional functional limitation 
without resorting to speculation.  

The Board has also considered whether an increased rating for 
the left knee disorder is warranted under any alternate 
diagnostic code.  In this regard, as the evidence fails to 
establish ankylosis, DC 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under DC 
5262.  Finally, as there is no showing of genu recurvatum, DC 
5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, the medical findings from 
the July 2005 and the April 2006 VA examination do not 
establish loss of both flexion or extension of the left knee 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension is not 
appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, the Board finds that a separate 
evaluation under Diagnostic Code 5257 is appropriate.  The 
Board notes that, in the July 2005 VA examination, the 
objective examination showed that the anterior/posterior and 
medial/lateral collateral ligaments were free of laxity.  
However, the examiner noted crepitus on passive movement, a 
"borderline" negative finding on a Lachman's test, and a 
positive McMurray's test.  Mild subpatellar crepitus was 
again noted at the April 2006 VA examination.  As such, in 
accordance with the benefit of a doubt doctrine, the Board 
finds this evidence sufficiently indicates a slight 
impairment of recurrent subluxation or lateral instability of 
the knee, allowing for a separate 10 percent rating under DC 
5257.  No evidence of record demonstrates moderate 
instability such as to warrant assignment of a rating in 
excess of 10 percent.

Finally, although the veteran has reported that he had to 
stop working as a diesel mechanic, the evidence does not 
reflect that such disabilities caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

					(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury with traumatic arthritis is denied.

A separate 10 percent rating for residuals of a left knee 
injury is granted, subject to governing criteria applicable 
to the payment of monetary benefits.





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


